 

Form PM-9E
41/09

MILWAUKEE POLICE DEPARTMENT |
MEMORANDUM

Date: September 9, 2015
TO: Michael BRUNSON ( O PY’ :
Deputy Inspector of Police

Police Sergeant

 

RE: Police Detective Shannon LEWANDOWSKI, Peoplesoft # 012860

FR: Adam ZIEGER
FILE # IAS-2015-0032

 

|

Hl

On January 29, 2015, Captain of Police Timothy HEJER instructed members of the
Internal Affairs Division to initiate an investigation into an allegation of misconduct on

ALLEGATION

On January 19, 2015, at approximately 2:17 a.m., Detective LEWANDOWSKI operated
a Department vehicle with emergency lights activated and collided with another vehicle
near 3500 West North Avenue. Detective LEWANDOWSKI was not responding to

the part of Police Detective Shannon LEWANDOWSKI.
official Department business at the time of the accident.

| |, Police Sergeant Adam ZIEGER reviewed the Central Investigations daily lineup for
| January 18, 2015. The lineup reflected Detective LEWANDOWSKI was assigned as
Squad 9291, and Detective Juanita CARR was assigned as Squad 9288.

A review of Squad 9291’s unit history for both January 18, 2015, and January 19, 2015,
revealed the operator was Detective LEWANDOWSKI, and there were no Computer

Aided Dispatch (CAD) entries listed.

Squad 9288's unit history for both January 18, 2015, and January 19, 2015, revealed
the operator was Detective CARR, and there were no CAD entries listed.

| reviewed the January 18, 2015, daily lineup for District Five Power Shift, which
reflected Police Officer Melanie BEASLEY and Police Officer Andrew GROSS were
| assigned as Squad 5428.

| A review of Squad 5428's unit history beginning January 18, 2015, revealed Officer

| BEASLEY and Officer GROSS were recorded as at the location of 4257 North Teutonia
Avenue at 1:18 a.m. on January 19, 2015, CAD number 150190097. eauae 5428 was”

| ’ recorded as clear from the assignment at 2:21 a.m. ©

|

Summary Report EXHIBIT ‘if 5 8 9 oo i

| eae Baca -16-cv.01089-WE Wricc BoB her pod of ee eee

Sa

 

 

 

 
 

 

| : iC
| reviewed CAD number 150190259, created January 19, 2015, at 2:17 a.m. for a |

i

 

personal injury accident at North 35" Street and West North Avenue. Squad 3330
(Police Officer Sean AINES and Police Officer Scott WIETING), Squad 3341 (Police
Officer Jesse VOLLRATH and Police Officer Alexander NUTER), and Squad 3410 |
(Police Sergeant Wade GRUBICH) were dispatched to the accident. The CAD
recorded Squad 3430 (Police Officer Joseph GOGGINS and Police Officer Michael!
DESTEFANIS), Squad 3482 (Police Officer Debora STACEY and Police Officer William
KRUMNOW), Squad 766 (Police Officer Joseph BOEHLKE and Police Officer Steven
KUSPA), and Squad 3210 (Police Sergeant Adam RILEY) responded. There were
several other squads documented as having responded. incident report number

i
150190017 was added to the assignment.

The first call listed in the CAD was recorded as from telephone number 911/559-1577. |
reviewed a recording of the conversation between the telecommunicator and the caller.
The cailer, who identified himself as Christopher THURMAN, indicated he was not at
the location, but locking out a window. Mr. THURMAN stated he did not witness the
accident. On April 29, 2015, | attempted to call 559-1577, and later spoke fo a subject .
| who identified herself as Shannon SCHULTE. Ms. SCHULTE stated she did not call the
police that evening and was not in Milwaukee County.
Z

|
The second call was from telephone number (414) 722-4618. | reviewed a recording
between the telecommunicator and the caller. The caller stated a police officer just hit a
} car on North 35" Street and West North Avenue. The caller noted the subjects involved
| were injured and one was unconscious. During a callback from the telecommunicator,
the caller identified himself as “Malik,” and stated he did not witness the accident.
|
|
{
|
i

i | interviewed a subject who identified himself as Malik L. TOWNSEND (07/02/1983) via
| telephone. Mr. TOWNSEND stated he had been outside with a friend who owns the

barber shop in the 3400 block of West North Avenue, and heard the accident. Mr.
| TOWNSEND described he did not see the accident, but assisted the injured detectives.
Mr. TOWNSEND did not hear any sirens before the accident, and stated he would have
heard them. Mr. TOWNSEND stated the detectives were distraught and did not state
where they were responding. Mr. TOWNSEND identified his friend as Bihia KADIMA
| and provided a contact telephone number of (414) 426-6563.

The third call listed in the CAD was from (414) 405-4617, which was Detective
| LEWANDOWSKI. | reviewed recordings of two conversations between Detective
LEWANDOWSKI and the telecommunicator. Detective LEWANDOWSKI identified
herself as a detective, requested an ambulance to the location, but did not provide her
| name. During a callback by the telecommunicator, Detective LEWANDOWSKI stated
she was in an accident with her partner and again requested an ambulance.

: The fourth cail listed in the CAD was from telephone number (414) 759-8229. The
recording identified the caller as Darryl OWENS. Mr. OWENS indicated he thought

someone was deceased, and a police officer's vehicle had been hit at North 35" Street
and West North Avenue. During the call, Mr. OWENS indicated he did not know what

i happened; he heard a loud crash and was looking out his window.

“-- =~ 1590

|

| Summary Report

i 15-0032 ,
j Page 2 of 22

=

 
  

 

The fifth call listed in the CAD was from (414) 628-4354 with name “Ivette.” | reviewed
a recording between a telecommunicator and a subject who identified herself as “Ivette,”
During this call, “ivette” stated she did not witness the accident.

[ called (414) 628-4354, and the subject who answered identified herself as Evette
SPENCER. Ms. SPENCER stated Evette was her middle name and would not provide
her first name. Ms. SPENCER was unwilling to provide any more personal information,
or fully cooperate. Ms. SPENCER reported her two children, fourteen and twenty years
old, were also inside of her vehicle. Ms. SPENCER described the accident happened
while she was driving a vehicle and approaching the area. Ms. SPENCER stated, “We
couldn't see it...all we saw was two cars hit.” Ms. SPENCER stated, “The car that was
going through the red light was the officer." Ms. SPENCER was not sure if the siren
was activated. Ms. SPENCER stated she observed one person, a female, from the
non-police squad, and identified that subject as the driver. Ms. SPENCER then stated
she did not want fo provide a statement.

The CAD documented Squad 3482, Officer STACEY and Officer KRUMNOW
responded to the accident at 2:20 a.m. At 2:30 a.m., Squad 3482 changed locations to
3611 North Maryland Avenue. Message number 011501190830022373 was entered
stating, “Show us enroute to 3611 N Maryland AVE regarding.” Unit 3482 sent the
message and “Debora STACEY” was the listed operator.

CAD number 150190264 was linked to the assignment. The CAD was created at 2:17
a.m. for a personal injury accident at North 35"’ Street and West North Avenue. The
CAD included, “Per pole cam, unable to see accident, 35“ / Garfield cam is not
operational.” The caller was identified as a male with phone number (414) 426-6562. |
reviewed a recording between the telecommunicator and the caller. The caller stated
there were two officers involved in an accident, and an ambulance was needed at North
35" Street and West North Avenue.

The telephone number (414) 426-6563 for Mr. KADIMA, provided by Mr. TOWNSEND,
was the incorrect number. Through department records, | was able fo identify Mr.
KADIMA as Biaya P. KADIMA (B/M, 02/25/1977) with phone number (414) 426-6562. |
conducted a phone interview with Mr. KADIMA who indicated he did not witness the
accident occur. Mr. KADIMA exited from 3421 West North Avenue and went outside
after he heard the accident. Mr. KADIMA did not assist the injured detectives, or hear
any discussion about what happened. Mr. KADIMA described the female driver of the
other vehicle, which was not the squad, was intoxicated. Mr. KADIMA described the
female was asking strange questions like, “Was | driving?” Mr. KADIMA stated the
female was “hanging” outside of the driver’s window of the vehicle.

ted RE oe,

 

 

| reviewed Records Management System (RMS) report number 150190017. The |
original report was recorded as filed by Officer AINES. However, the supplement~~-~~ if --

portion of the original report indicated it was written by Officer WIETING. A single
subject was arrested during the incident and identified in the report as_Debrille D. __

JOHNSON (B/F, 07/07/1993).

Officer WIETING indicated, at about 2:18 a.m. he was dispatched to investigate a

“crash” involving a Milwaukee Police Department squad. Upon arrival, Officer WIETING

rea noon "noon 71594
Page 3 of 22°

 

 

 

 

 

 

 

 
pg ie

if i{
observed Ms. JOHNSON outside of the vehicle with, “a bump in the center of her |

 

forehead, which had a small laceration on it.” Officer WIETING observed Ms.
JOHNSON’S eyes were glassy and bloodshot, and was slurring her speech. Ms.
JOHNSON admitted to Officer WIETING she had been drinking, and indicated she was
the only person that was in the vehicle. Ms. JOHNSON was treated by the Milwaukee
Fire Department (MFD) and transported to Froedtert Hospital.

Ms. JOHNSON was given intravenous fluids prior to an evidentiary blood sample being
obtained at 3:54 a.m. Ms. JOHNSON denied being the driver of the vehicle. Officer
WEITING described his observations of Ms. JOHNSON’S vehicle. The vehicle was a
2002 Mitsubishi Galant, and had crashed into a cement pillar of the business located on
the northeast corner of North 35" Street and West North Avenue.

| reviewed supplement 0001 of RMS report number 150190017, filed by Detective
Kenyatte WOODEN. Detective WOODEN was assigned by Police Lieutenant Sean
HANLEY to assist in the investigation of a personal injury accident that occurred at 3500
West North Avenue, involving two on-duty police detectives. Detective WOODEN
summarized an interview with Jasmin HERNANDEZ (H/F, 07/18/1989).

 

;

| Avenue from North 34" Street, driven by a subject identified as Juan PEREZ. Ms.

HERNANDEZ observed a squad with flashing red and blue lights traveling eastbound

on West North Avenue approaching North 35™ Street. Ms. HERNANDEZ stated she
was listening to music, and thought that may be why she did not hear an audible siren.
Ms. HERNANDEZ described the squad was traveling about 30 to 35 miles per hour as it

approached the intersection and collided with the vehicle traveling north on North 35"

j Street at approximately 40 to 45 miles per hour. Ms. HERNANDEZ indicated the

| accident was caused by the white colored vehicle failing to stop for the red light.

|

|

Ms. HERNANDEZ approached the scene to assist a detective, described as a black
female, while Mr. PEREZ assisted the detective who was the driver get out of the
vehicle. Ms. HERNANDEZ observed the white female detective use a phone and
stated something regarding that she needed to get her son from the UWM Police
Department. Ms. HERNANDEZ observed Javier M. GARIVAY (H/M, 09/14/1971) who |
|
|
{

Ms. HERNANDEZ was a front seat passenger in a vehicle westbound on West North
|

followed them also help the passenger from the squad.

| Detective WOODEN also summarized an interview with Mr. GARIVAY. Mr. GARIVAY

r indicated he left the same party as Ms, HERNANDEZ and Mr. PEREZ a few minutes

later. Mr. GARIVAY stated he arrived after the accident occurred and assisted the black

i female detective get out of the vehicle.
|

| reviewed supplement number 0002 of RMS report number 150190017, filed by
Detective Troy JOHNSON. Detective JOHNSON summarized an interview with Mr.
Juan R. PEREZ (H/M, 04/04/1984). Mr. PEREZ was driving westbound on West North

Avenue approaching North 35" Street, and Ms. HERNANDEZ was the passenger in the
: vehicle. Mr. PEREZ observed a vehicle eastbound with flashing red and blue lights.
| Mr. PEREZ reported he did not hear a siren, because his music was loud. Mr. PEREZ
stated’ he pulled over to allow the squad to have the right-of-way. Mr. PEREZ observed |

; Summary Report ee 1
} 45-0032
| Page 4 of 22

the squad had a green light, and the other vehicle appeared to be speeding 8 BY to
{

 

 

 

 

 

 

 
vn

 

 

{4

make it through the intersection, which appeared to have a red light. Mr: PEREZ
observed the collision and assisted the detectives.

uf

Mr. PEREZ reported the driver (of the squad) was yelling her leg was hurt. Mr. PEREZ
helped pick up the driver and escorted her to the sidewalk. Mr. PEREZ stated the driver
asked him to call her son and verify he was ok, at which time he did.

Detective JOHNSON also summarized an interview with Ricardo H. PEREZ (H/M,
09/01/1982). Detective JOHNSON reported that Mr. R. PEREZ was a passenger in the
vehicle driven by Mr. GARIVAY, and assisted the driver of the detective's vehicle.

| reviewed supplement number 0003 of RMS report number 150190017, filed by
Detective Michael WILKERSON summarizing an interview of Ms. JOHNSON conducted
on Monday, January 19, 2015. Ms. JOHNSON admitted she had been drinking and
was the driver of the vehicie during the accident. Ms. JOHNSON informed Detective
WILKERSON that there was a passenger named “Kevin” inside her vehicle at the time
of the accident. Ms. JOHNSON described the traffic light turned yellow, and she tried to
stop. Ms. JOHNSON believed the light was still yellow as her vehicle failed to stop and
entered the intersection. Ms. JOHNSON indicated she did not observe the squad or
emergency lights. Ms. JOHNSON believed “Kevin” caused the accident because he
shifted fhe vehicle into neutral to help the vehicle try to stop. Ms. JOHNSON stated she
should not have been driving her 2002 Mitsubishi Galant, which was having brake
problems, and she had been adding brake fluid.

| reviewed a Wisconsin Department of Transportation Informing the Accused report
which indicated Ms. JOHNSON was arrested for Operating While Intoxicated, issued
citation number S467931-2, and consented to an evidentiary chemical test of her blood.

| reviewed a Milwaukee Police Department Operating While Intoxicated memorandum
submitted by Officer WIETING. Officer WIETING described the same details regarding
the accident scene that were included in his RMS report narrative. Additionally, Officer
WIETING reported the blood evidence was obtained by Registered Nurse (R.N.) Andrea
HOPPE at 3:54 a.m. at Froedtert Hospital.

Officer WIETING documented Ms. JOHNSON’S responses to questions asked by
Officer AINES. Ms. JOHNSON indicated she consumed wine and whiskey between
11:30 p.m. and 1:19 am. Ms. JOHNSON responded she was under the influence of
alcohol at the time she was being asked the questions by Officer AINES. Ms.
JOHNSON acknowledged she operated a motor vehicle and was involved in a crash.

Officer WIETING reported Officer DESTEFANIS interviewed Mr. Juan PEREZ at the
accident scene. The information provided to Officer DESTEFAN!IS included that Mr. J.
PEREZ was driving westbound on West North Avenue, with Ms. HERNANDEZ as the

passenger. Mr. J. PEREZ observed the eastbound squad with lights and a siren
activated. Mr. PEREZ saw a vehicle northbound on North 35" Street which disregarded

the red light at West North Avenue and struck the squad.

w= H1598

Summary Report
15-0032

Page 5 ose 2:16-cv-01089-WED_ Filed 06/21/19 Page 5 of 22 Document 86-23

 
 

 

rt ———_——

: ie
Officer WIETING reported Police Officer Ryan FEKETE spoke to Darryl OWENS (B/M,
| 03/02/1967) and Felicia L. OWENS (05/20/1972). Both Mr. and Ms. OWENS reported
| they did not witness the accident.

1 Officer WIETING described Ms. JOHNSON acknowledged she was driving the vehicte,
but later stated she was not driving at the time of the accident. Officer WIETING
documented Ms. JOHNSON acknowledged to Detective WILKERSON, during her
interview, that she lied and was the driver of the vehicle.

| reviewed Wisconsin Motor Vehicle Accident Report number QQD1J14J filed by Officer

AINES, for a three person injury accident on North 35" Street at West North Avenue, at
2:15 a.m., on January 19, 2015. Ms. JOHNSON was listed as operator one and issued
five citations. Vehicle one was a 2002 Mitsubishi white four door, with Wisconsin

registration 357WVX, and vehicle identification number (VIN) 4A3AA46G52E032572.
Operator two was listed as Detective LEWANDOWSKI]. Vehicle two was described as a

2007 Ford Crown Victoria black four door with Wisconsin registration 280LPY and VIN

| 2FAFP71W67X11023. The only occupant listed was Detective CARR.

Officer AINES reported vehicle one, operated by Ms. JOHNSON, disregarded a
northbound stop light, caused an accident in the intersection, and then struck the
concrete pillar. Officer AINES reported Detective LEWANDOWSKI operated vehicle
number two with the squad's emergency lights activated. Detective LEWANDOWSKI |
and Detective CARR were transported to Froedtert Hospital and treated for complaints
of soreness, swelling, and bruises. Ms. JOHNSON was transported to Froedtert

Hospital and was treated for a fracture to her vertebrae. Officer AINES listed the |
witnesses to the accident as Mr. Juan PEREZ, Ms. HERNANDEZ, and Mr. OWENS.

|
[ reviewed the five citations issued to Ms. JOHNSON. The first was for Cause |
| Injury/Operating While Intoxicated, a violation of state statue 346.63(2)(a), and |
numbered $467931-2. The second was for Operating after Suspension, a violation of
| ordinance 101-1-2, and numbered 1100954-0. The third was for Operate Motor Vehicle |
without Insurance, a violation of ordinance 101-1, and numbered 1100955-1. The fourth
was for Operate after Revocation/suspension of Registration, a violation of ordinance
101-1-2, and numbered 1100956-2. The fifth was for Failure to obey sign or signal, the
ordinance number was missing, had state statue 346.37(1)(c)3, and numbered 1100957-
3. All citations included a court date of January 20, 2015.
| The Milwaukee Police Department Arrest-Detention Report of Ms. JOHNSON for
January 19, 2015, at 3500 West North Avenue documented the same citations as
| previously reported. The report, signed by Officer WIETING, included an observation |
| that Ms. JOHNSON was intoxicated. The report documented Ms. JOHNSON was
conveyed to a hospital by MFD Medical Unit Seven.
|

! reviewed form CR-215, Probable Cause Statement and Judicial Determination, filed by
in. Officer WIETING for the arrest of Ms. JOHNSON. Officer WIETING reported, “Our
! investigation revealed JOHNSON was operating a motor vehicle in the 2300 block of N

35" St...after consuming alcoholic beverages, which resulted in a traffic crash.” The
' report documented ‘the crash caused injuries to the occupants of a Milwaukee Police
Department unmarked vehicle traveling with the emergency lights and sirens operating:

_=-— 7 mw
Suman Report | 1594
Page 6 of 22

 

 

 

 

 

 
 

7 Saas
i Vi |.

Officer WIETING described witnesses reported Ms. JOHNSON failed to stop for an
Official red traffic signal.

| reviewed the Administrative Investigations Management (AIM) Squad Accident report |
number PA-2015-0011 filed by Lieutenant HANLEY. Lieutenant HANLEY responded to |
the scene of a squad accident on January 19, 2015, at approximately 2:17 a.m., at the
intersection of North 35" Street and West North Avenue. Sergeant GRUBICH informed
Lieutenant HANLEY that Detective LEWANDOWSKI was driving east on West North
Avenue, and the collision was caused by the white Mitsubishi Galant, which failed to
stop for a red light while traveling north on North 35" Street. Lieutenant HANLEY was
also informed by Sergeant GRUBICH that Detective CARR was the front seat
passenger of the vehicle. Lieutenant HANLEY indicated Detective LEWANDOWSK!
and Detective CARR were receiving medical treatment and were not able to provide
much detail. Ms. JOHNSON had already been transported for medical treatment.

i]
|
|
Sergeant RILEY reported to Lieutenant HANLEY the squad car involved in the accident
had been traveling with the emergency lights activated. Sergeant RILEY was not aware
| of any assignment that required emergency light activation. Sergeant RILEY then

informed Lieutenant HANLEY that Detective LEWANDOWSKI told officers on the scene

UWM Police Department. Sergeant RILEY later informed Lieutenant HANLEY that
witnesses were also making these statements.

Lieutenant HANLEY reported he received a phone call from Detective LEWANDOWSKI
at about 6:38 a.m. to discuss the accident. Detective LEWANDOWSKI informed
| Lieutenant HANLEY that she and Detective CARR were going to attempt to try and
complete a consent search that was assigned to Detective CARR. Lieutenant HANLEY
| added he had assigned Detective CARR to go to the address of 2765 North 52™ Street
| to attempt to recover a firearm related to an ongoing shooting investigation.

she was responding to the area of UWM, because her son had been stopped by the

Detective LEWANDOWSKI explained she was contacted by Officer BEASLEY, who had

a restraining order against a Police Officer assigned to the Tactical Enforcement Unit

(TEU). A different officer from the TEU was at District Five, and Officer BEASLEY was

afraid something might happen. Lieutenant HANLEY reported while Detective

LEWANDOWSKI was driving to Disirict Five, “to protect PO BEASLEY,” she received a

phone call from her son informing her he had been stopped by the UWM Police
Department. Detective LEWANDOWSKI was driving to the area of UWM first to find her

son. Lieutenant HANLEY documented, “...she did not have her sirens on but she did

have her red lights on... was driving about 45mph. She said she did not have her red

[ lights on to drive like an emergency vehicle, she just had them on to make cars pull over |

r and get out of her way.” Detective LEWANDOWSK] further reported to Lieutenant

: HANLEY that the traffic light was green for the squad. Detective LEWANDOWSKI

explained Detective CARR was trying to find something in her (Detective

LEWANDOWSK?'S) phone and probably did not see anything.

|
| Lieutenant HANLEY and Police Lieutenant Paul LOUGH went to speak to Detective ,
f CARR on January 21, 2015,. about the incident.. Detective CARR reported she wanted |
to respond ‘to the residence to conduct the search as instructed, and Detective

- === "1595

|
15-0032 . |
: rege 7 clase 2:16-cv-01089-WED_Filed 06/21/19 Page 7 of 22 Document 86-23 sss

Summary Report

 

 

 
.
SSS ——— eee
LEWANDOWSK! went with her. While in the squad, Detective LEWANDOWSKI wanted
to go to District Five first to help a friend, and then do the search.

Detective CARR reported while east on West North Avenue near North Sherman
Boulevard, Detective LEWANDOWSKI activated the emergency lights to scare
prostitutes that they had seen. Detective CARR thought the lights were left on, but was
not sure, Detective CARR was attempting to locate “Melanie” in Detective
LEWANDOWSKI'S phone at the time of the accident. Detective CARR believed the
sirens were not activated, and added her memory was suffering since the accident.

Lieutenant HANLEY reported there were no working cameras in the area, including the
pole camera located at North 35" Street and West Garfield Avenue. Lieutenant
HANLEY was not notified by either detective they were responding to District Five or to
the area of UWM. The report indicated Detective LEWANDOWSK! was driving
department unmarked vehicle number 764, which was not equipped with a camera.

A query of the DP3 In Car Video Portal record revealed there were no recorded events
in the last year for vehicle number 764. | also did not locate any video capturing any
statements made by Detective LEWANDOWSKI or Detective CARR.

| reviewed an electronic copy of 186 photographs taken at the scene and hospital on
January 19, 2015. The photographs depicted the squad had Wisconsin registration
280-LPY displayed on the rear of the vehicle. There were flashing red and blue
emergency lights activated and visible in the rear and front windshields. There was a
blue flashing light inside the rear passenger side window and a red flashing light in the
driver side rear window. There was severe damage to the front of the vehicle.

Overall photographs taken of the intersection showed there were stop lights controlling
traffic in ali four directions. There was a white Mitsubishi Galant with rear Wisconsin
registration 357-WVX with a pillar directly in front of the vehicle. There was severe
damage to the front, driver side, and rear of the vehicle.

The photographs depicted visible injuries sustained by Detective LEWANDOWSKI,
Detective CARR, and Ms. JOHNSON, Detective LEWANDOWSKI had a large red mark
on what appeared to be her right forearm, a large contusion to the left forearm, a small
abrasion on an unknown ankle, and a laceration or abrasion to the right shin area.

Detective CARR appeared to have an abrasion on her lip and a bruise to the left
forearm near the elbow. Ms. JOHNSON had a brace around her neck, a laceration or
abrasion to the center of the forehead, an abrasion on the forehead above the right eye,
a contusion to an unknown area of the body, an abrasion or laceration to what appeared
to be the right knee, and a large abrasion to the upper left thigh area.

| reviewed a Milwaukee Police Department Accident Supplement report filed by Court
Administration Section Police Officer Brian PINTER. On February 6, 2015, Detective
LEWANDOWSK! reported to Officer PINTER, she sustained the following injuries:
Cervical! Musculoligamentous causing delayed speech and memory loss, a concussion,
whiplash, sprained right ankle, a torn ligament to her right ankle, as well as bruising and
swelling to her right leg and ankle. Detective CARR informed her that she Detective

Summary Report ™

e 15-0032 |
Daceeeereree omnes S2,2:1,65-CV-01089 WED... Filed 06/21/19 Page 8.0122 Dac WSDL 86-23 emma

 

 

 

 

 
 

 

:
LEWANDOWSK!) had lost consciousness for three to four minutes. Detective
LEWANDOWSKI reported she was treated by Doctor Jamie EDWARDS.

{ reviewed an accident supplement report filed by Court Administration Section Police
Officer Maurice WOULFE. On April 20, 2015, Detective CARR reported to Officer
WOULFE that she had suffered a concussion, neck pain from three bulging discs in her
neck, upper and lower back pain, had one bulging disc in her lower back, and Carpal!
Tunnel Syndrome in both wrists. Detective CARR listed numerous physicians and
physical therapists from which she had been receiving treatment.

! viewed a record of the municipal citations, issued to Ms. JOHNSON, in the Milwaukee
Municipal Court query system. Citation number 1100954-0 for Operating after
Suspension had a finding of guilty with a three day commitment entered for Ms.
JOHNSON. Citations 1100955-1 for Operate Motor Vehicle without Insurance, 1100956-
2 for Operating vehicle after suspension of Registration, and 1100957-3 for illegal right
turn on red had a finding of guilty with a two year driver license suspension.

I reviewed Wisconsin Department of Justice Confidential Report of Laboratory Findings
report submitted for Ms. JOHNSON. Blood reportedly recovered from Ms. JOHNSON
tested positive for ethanol with a result of .064 g/100mL.

| reviewed a restitution worksheet filed by Police Service Specialist Investigator Mark
WAGNER, of Facilities Services, dated May 26, 2015. The squad was “totaled,” with a
value listed for the vehicle of $4525.00. There was an additional $359.22 listed for a
“Damage Appraisal,” and towing of the vehicle.

On March 09, 2015, | conducted a telephone interview of Ms. HERNANDEZ who stated
she was the front passenger in a vehicle driven by Juan PEREZ. Ms. HERNANDEZ
described Mr. PEREZ was driving on West North Avenue and they were traveling
towards the detective vehicle. The vehicle that was traveling north, that struck the
detective, ran the red light. Ms. HERNANDEZ continued to explain that the light might
have been yellow and the vehicle might have tried to make the light before it turned red.
The light was already green for the detective’s vehicle, and it struck the other vehicle.
The vehicle that was struck by the detective’s vehicle then struck the brick post. Ms.
HERNANDEZ stated the driver of the non-detective vehicle was “driving pretty fast.”

Ms. HERNANDEZ approached the detective's vehicle and observed the driver had an
injured leg. Ms. HERNANEZ described the driver of the detective vehicle was a white
female with blonde hair. Ms. HERNANDEZ did not hear any discussion about what the
detectives were responding to. Ms. HERNANDEZ indicated she heard the driver of the
detective’s vehicle screaming out to everyone to call her son, because her son was at
the UWM police station, and she needed to get to him. Ms. HERNANDEZ stated she
did not know if the squad's fights or siren were on before the accident occurred. Ms.

HERNANDEZ stated the music was not too loud in her vehicle, and she just did not
remember if the siren. was on. Ms. HERNANDEZ had consumed alcohol from two

bottles of wine, which was shared between five people, prior to witnessing the accident.

| attempted to contact Mr. Juan Perez three or more times, and Mr. PEREZ did not
answer the telephone or return any messages. Attempted phone contact with Mr.

Summary Report wk--=-=4597

Page 9 of@ase 2:16-cv-01089-WED_ Filed 06/21/19 Page 9 of 22 Document 86-23 _

 

 

 

 

 

 
 

 

Javier GARIVAY revealed the phone number was no longer in service. | attempted to
contact Mr. Ricardo PEREZ two or more times. Mr. R. PEREZ returned one phone call,
but did not return any other messages that were left.

1 conducted a telephone interview with Mr. Jordan LEWANDOWSKI on June 11, 2015.
Mr. LEWANDOWSKI acknowledged he had contact with an unknown law enforcement
agency at about 1:00 a.m. or 1:30 a.m. the night of the accident. Mr. LEWANDOWSKI
was able to only provide that he was stopped a few blocks away from Sandburg Hall.

Mr. LEWANDOWSKI stated he tells his mother when he gets “pulled over.” Mr.
LEWANDOWSKI described he called his mother, informed her he was “pulled over,”
and he would call her (Detective LEWANDOWSKI) when he was done. Detective
LEWANDOWSKI responded, “Alright, bye.” Mr. LEWANDOWSKI stated that was the
extent of the phone conversation. Mr. LEWANDOWSK] denied that his mother
requested him (Mr. LEWANDOWSKI) to call her back when he determined where he
was. Mr. LEWANDOWSKI responded that his mother did not state she wanted to meet
him or tell him where she was going. Mr. LEWANDOWSK(| stated, “I would never put
my mom in that position to come like get me.” Mr. LEWANDOWSK! stated he did not
inform his mother that he was by UWM.

Mr. LEWANDOWSKI stated his phone was answered by the officer who conducted the
stop. The officer informed Mr. LEWANDOWSKI of his mother’s accident and then left.
Mr. LEWANDOWSKI obtained an exact address from his friend's residence, which was
the same location where he had contact with the police. Then, two unknown officers
picked him up and brought him to the hospital. Mr. LEWANDOWSKI stated the license
plate on his vehicle was 179-WVF.

A CAD comment search for January 19, 2015, and January 20, 2015, of
“LEWANDOWSK'’ and license plate “179-WVF’ returned no matching results.

| spoke with UWM Police. Sergeant Joseph SUTHER who was unable to locate any
record of contact with Mr. LEWANDOWSKI.

Shorewood Police Department Public Safety Clerk Jackie BEARD located a contact
related to license plate 179-WVF, which occurred at 2:02 a.m. on January 19, 2015.
Clerk BEARD provided the contact's call number was 15-000490, for a field interview
conducted by Sergeant Cody SMITH, but did not have a name of an included subject.

| reviewed Shorewood Police Department CAD Activity Report 15-000490 for a
disturbance complaint at 3616 North Maryland Avenue on January 19, 2015. The notes

indicated the complaint was reported at 2:02:01, and the responding squads (Cody

SMITH and Michael KERR) were recorded as arrived at 2:05:03. There was comment,
“Subject turned over to MPD.”

.| conducted a telephone interview of Shorewood Police Sergeant SMITH on June 12,°

2015. Sergeant SMITH recalled he worked on January 19, 2015, and had contact with
Mr. LEWANDOWSKI. Sergeant SMITH described he conducted a traffic stop of a
vehicle Mr. LEWANDOWSK! was driving near the 3600 block of North Maryland
Avenue. When Sergeant SMITH initially approached the vehicle, Mr. NS OR

Summary Report eee ae
15-0032

 
 

handed him a business card with his mothers name on it. Mr. LEWANDOWSKI |

informed Sergeant SMITH his mother was a detective and on her way to the stop.
Sergeant SMITH stated, had it been a different circumstance he probably would have
taken Mr. LEWANDOWSKI into custody for “OWi’ or absolute sobriety. Sergeant
SMITH spoke to someone who said he was on the way to pick up Mr. LEWANDOWSK!
because Mr. LEWANDOWSKI’S mother had been in a car accident. Sergeant SMITH
believed Jordan had told him the same thing. Sergeant SMITH did not remember if he
just released Jordan, or an officer waited with Mr. LEWANDOWSKI. Sergeant SMITH
thought Shorewood Police Officer Michael KERR might have been present at the stop.
Sergeant SMITH did not talk directly to Detective LEWANDOWSKI. Sergeant SMITH
checked for squad video of the incident and informed me there was none available.

During a subsequent telephone interview on August 7, 2015, Sergeant SMITH
confirmed after initial contact with Mr. LEWANDOWSKI, he conducted an investigation
related to the initial noise complaint. Sergeant SMITH was informed Detective
LEWANDOWSKI was involved in an accident “on the way there, and that somebody
from Milwaukee was coming.” Sergeant SMITH confirmed after doing his investigation,
he did not wait for Detective LEWANDOWSKI to arrive at any time.

During a non PI-21 interview, Sergeant GRUBICH recalled working on January 19,
2015, as Squad 3410. Sergeant GRUBICH confirmed he responded to North 35"
Street and West North Avenue and located an accident at the location involving an
unmarked squad which was severely damaged. Sergeant GRUBICH stated Detective
LEWANDOWSKI sustained facial abrasions and was lying on the concrete. Detective
CARR had a cervical collar on and was “moaning obviously like she was in pain.”
Sergeant GRUBICH stated both detectives were transported by separate medical units.

Sergeant GRUBICH approached the detectives to ascertain their injuries, and then
attended to the scene. Sergeant GRUBICH stated the detectives did not tell him what
happened, Sergeant GRUBICH stated that the citizen witnesses on scene, that were
right behind the accident, told him that the squad had their emergency lights activated.
Sergeant GRUBICH stated he did not hear where or to what the squad was responding.
After the incident, Sergeant GRUBICH stated he heard a rumor that Detective
LEWANDOWSKI was going to the UWM area because her son had been stopped by a
UWM Police Officer. Sergeant GRUBICH stated he did not recall who said this, but
described he heard it when several officers were talking loud in preparation for roll call.

During a non PI-21 interview, Sergeant RILEY indicated he responded to the scene of
the accident. Sergeant RILEY was informed Detective LEWANDOWSKI operated an
unmarked vehicle east on West North Avenue, with the emergency lights activated, and

‘was responding to a matter with her son. Additionally, Detective LEWANDOWSKI was

responding to intervene possibly at a contact with the UWM Police Department.
Sergeant RILEY acknowledged he did not receive this information from Detective
LEWANDOWSK! and described he had heard it amongst discussions.

Sergeant RILEY did not know who provided the information to him, and stated there
were District Three officers from different shifts and TEU officers on scene. Sergeant
RILEY added there were conflicting reports whether or not the squad’s emergency siren

Summary Report ose 1 5 9 i)

18-0032
Page 11 €4se 2:16-cv-01089-WED_Filed 06/21/19 Page 11 of 22 Document 86-23 i

 

 
 

 

 

Was briefly activated. Sergeant RILEY reported citizens observed the emergency lights
were activated. Sergeant RILEY forwarded the information to Lieutenant HANLEY.

During a non PI-21 interview, Officer BOEHLKE confirmed he was assigned to TEU and
responded to the accident scene with his partner Officer KUSPA. Upon arrival, Officer
BOEHLKE observed an accident occurred involving a department vehicle, and then
primarily conducted “scene security.” As to the location the squad was responding to
Officer BOEHLKE stated, “l thought | heard something down on the Eastside like
Milwaukee, UWM Milwaukee Police, or something to that effect.” Officer BOEHLKE did
not recall the source of that information.

Officer BOEHLKE did not speak directly with any witnesses or either member involved
in the accident. Officer BOEHLKE thought he heard a statement made by Detective
LEWANDOWSKI and noted, “.,.! was a little further down on the scene.” Officer
BOEHLKE responded the only thing he heard from Detective LEWANDOWSKI was
“just something about her son, that she had to get to her son.” Officer BOEHLKE did
not recall the exact words of Detective LEWANDOWSKI stating, “I don't recall the exact
words, but it seemed something to the effect of | need something about my son, or |
need fo get to my son.” Officer BOEHLKE described he observed from a distance,
Detective LEWANDOWSK! was distraught, very “worry-some,” and slightly agitated.

Officer BOEHLKE described he overheard a witness speaking to an officer. Officer
BOEHLKE stated, “I believe they indicated that the department vehicle was operating
lights and siren, had a green traffic signal, and | believe the other motorist in question,
the alleged drunk driver, violated a red traffic signal which resulted in the collision. *
Officer BOEHLKE was unable to recall who the witness or officer was.

Officer BOEHLKE described a discussion he had with Officer KUSPA after they had left
the scene. Officer BOEHLKE stated, “I basically remember the extent of the
conversation being something to the effect that she was at the District Three Police
Station. She received a telephone call from a different agency that being | believe it
was University of Wisconsin Milwaukee Police. That there was some sort of
investigation going on with her son, and that she was responding to that location.”
Officer BOEHLKE was not on-scene with Officer KUSPA, and was not aware where that
information would have been obtained.

During a non PI-21 interview, Officer KUSPA confirmed he responded to the accident
scene with his partner Officer BOEHLKE. Officer KUSPA described several Officers
were also arriving simultaneously. Officer KUSPA acknowledged it appeared an
accident involving detectives with a department vehicle occurred. Officer KUSPA
described the detective had an apparent leg injury, was very incoherent, and kept
saying, “Go get my son.” Officer KUSPA thought she may have hit her head, and would
not answer his questions about her injuries, and just kept responding regarding her son.
Officer KUSPA described the detective was aggressively yelling to get her son, that he
was stopped by the UWM Police. Officer KUSPA stated the detective did not provide
any information as to what caused the accident. Officer KUSPA did not initially recall
the name of the detective, but later confirmed it was Detective LEWANDOWSKI.

“=-"-==1600

Summary Report
15-0032
Page 12 of 22

 
: RN AERERE ania
———————— =

Officer KUSPA stated witnesses on the scene observed the squad travel at a high rate
of speed eastbound, approaching the intersection of North 35" Street and West North
Avenue. Officer KUSPA recalled, ‘The light had just changed as the squad was going
through traveling red lights and siren, and a vehicle that was traveling northbound on
North 35" Street ran through the intersection just as the light changed, and then the
Squad t-boned that car.” Officer KUSPA detailed the light changed green for the squad
and red for the other vehicle simultaneously as they entered the intersection. Officer
KUSPA indicated this information was obtained from witnesses when he asked if
anybody saw what happened. Officer KUSPA did not obtain their names, requested the
witnesses to wait to speak to an officer, and they were subsequently interviewed.

Officer KUSPA stated neither detective informed him where they were responding.
After receiving information from witnesses that the squad was responding to something,
the direction the vehicle was traveling, and Detective LEWANDOWSKI instructing to get
her son, Officer KUSPA’S belief was the detectives were going together to go meet her
son, but not what the detectives reported to him. Officer KUSPA then reported the
witness statements, and Detective LEWANDOWSKI'S statements, “about her wanting
me or any other officers to go meet her son at the UWM area because her son was
stopped by the police” to Sergeant GRUBICH.

During a PI-21 interview, Officer GROSS acknowledged he was assigned as Squad
5428 with Officer BEASLEY on January 18, 2015, and the shift ended On January 19,
2015. In reference to CAD complaint number 150190097, for an assignment at 4257
North Teutonia Avenue, Officer GROSS could not recall if they were at the location until
the assignment reflected it was cleared at 2:21 a.m. After that assignment, Officer
GROSS believed they went to District Five so Officer BEASLEY could talk to a
detective. Officer GROSS stated he did not discuss any personal matters with Officer
BEASLEY, did not observe any signs of distress or danger, and was not aware of a
department member was involved in an accident.

Personnel Order 2015-66, dated June 19, 2015, promoted Officer BEASLEY to the rank
of Detective. Henceforth, Officer BEASLEY will be referred to as Detective BEASLEY.

During a non Pl-21 interview, Detective BEASLEY acknowledged she intended to meet
Detective LEWANDOWSKI at District Five at about the time the accident had occurred.
Detective BEASLEY tried to talk to Detective LEWANDOWSKI earlier, in person, while
at District Five. Detective LEWANDOWSKI did not have time, and they agreed to meet
again at District Five around “two to three.” Detective BEASLEY included there were “a
lot of things” she wanted to talk to Detective LEWANDOWSKI about, including a report.
Detective BEASLEY described after Detective LEWANDOWSKI did not arrive, she
attempted to call Detective LEWANDOWSKI at about 3:00 a.m., and there was no
answer. Detective BEASLEY stated she later learned from a phone call from Detective
LEWANDOWSKI that she did not make it back to the district because she was involved
in a vehicular accident. Detective BEASLEY stated Detective LEWANDOWSKI never
told her of an intention to meet her son before the accident.

During a non PI-21 interview, Officer WIETING acknowledged he and Officer AINES —
’ responded to the accident scene. Officer WIETING confirmed he located an accident at

the location. Officer WIETING stated he spoke to Detective LEWANDOWSKI briefly
um rt = me om oe .
i002 , 1601
Poge 13 Use 2:16-cv-01089-WED_Filed 06/21/19 Page 13 of 22 Document 86-23

 

 

 

 

 

 

 
 

 

who only directed him to check on the welfare of the occupant of the other vehicle.
Officer WEITING did not hear any other communication from Detective
LEWANDOWSKI during the investigation. Officer WEITING described he accompanied
Ms. JOHNSON to Froedtert Hospital, who he had observed had swelling to her
forehead and a laceration. Officer WEITING acknowledged he was assigned to
investigate the accident, and subsequently the related “OWI.” Officer WEITING recalled
Detective LEWANDOWSKI and a Detective with first name “Juanita” were involved in
the accident. Officer WEITING indicated Ms. JOHNSON admitted fo “drinking”, and her
eyes appeared to be bloodshot. Officer WEITING stated he did not obtain any
information relative to what or where the detectives were responding to. Officer
WEITING did not recall what information he obtained that caused him to document, in
form CR-215, a determination the squad was operating with emergency lights and siren
activated at the time of the accident.

Officer AINES separated from the department prior to the completion of the
investigation.

During a non Pl-21 interview, Officer KRUMNOW confirmed he responded ta the
accident scene with his partner Officer STACEY. Officer KRUMNOW described
Detective LEWANDOWSKI gave him her telephone and directed to locate her son, and
added he was with a friend at UWM. Officer KRUMNOW initially went and parked near
the UWM Police Station because that was where Detective LEWANDOWSKI told them
to go. Officer KRUMNOW described Detective LEWANDOWSKI was “not all there.”
Officer KRUMNOW confirmed he went to the area of 3611 North Maryland Avenue to
pick up Detective LEWANDOWSKI’S son and brought him to the hospital. Officer
KRUMNOW did not speak to any Jaw enforcement officers from another jurisdiction, and
there were no officers present when they located Mr. LEWANDOWSKI.

Officer KRUMNOW reported he did speak to Detective LEWANDOWSKI after Mr.
LEWANDOWSKI was brought to the hospital. Officer KRUMNOW only remembered
checking on Detective LEWANDOWSK] and seeing she had bruises. Officer
KRUMNOW responded that Detective LEWANDOWSKI never informed him of where
she was going before she got involved in the accident. Officer KRUMNOW: did not
remember what if anything Mr. LEWANDOWSKI had said to him. Officer KRUMNOW
stated neither Detective CARR, or Detective LEWANDOWSKI informed him why the
emergency lights were on.

During a non Pl-21 interview, Officer STACEY acknowledged she responded to an
accident at North 35° Street and West North Avenue involving Detective
LEWANDOWSKI and Detective CARR. Officer STACEY stated she spoke briefly with
Detective LEWANDOWSKI. Detective LEWANDOWSKI “wasn't making any sense and
told us to go get her son.” Officer STACEY recalled Detective LEWANDOWSKI stated
something indicating that her son might be with District Five, and he was “stopped.”

Officer STACEY went to the area of 3611 North Maryland Avenue with her partner
Officer KRUMNOW and located Mr.. LEWANDOWSKI. Officer STACEY stated the
address may have been provided to her by Officer GOGGINS. Officer STACEY stated
Mr. LEWANDOWSKI was alone and she did not speak to another member of another

police department. meee ln
Summary Report 1 6 0 2

15-0032

Page ME ae 2:16-cv-01089-WED_ Filed 06/21/19 Page 14 of 22. Document 86-23

iaannsas vipassana RENONRINTID INDIR NOTI NN NE RENEE TOTO Onan ee
 

Officer STACEY did not remember if Detective LEWANDOWSKI informed her, at the
scene, of an intention to meet Mr. LEWANDOWSKI prior to the accident, but stated she
may have. Officer STACEY described Mr. LEWANDOWSKI informed her that he
received a call and his mother wanted him to go to the hospital. Officer STACEY
responded that Mr. LEWANDOWSKI did inform her he had contact with another police
department, but did not provide related details. Officer STACEY did not think Mr.
LEWANDOWSKI stated his mother was coming to meet him before the accident.

Officer STACEY stated she did go to Detective LEWANDOWSKI’S residence during the

next shift. Officer STACEY stated she did not witness Detective LEWANDOWSKI talk

to anyone on the phone af that time. Officer STACEY reported Officer VOLLRATH may

have accompanied Detective LEWANDOWSKI to the hospital.
|
|

During a non PI-21 interview, Officer GOGGINS confirmed he responded to the
accident scene with Officer DESTEFANIS. Officer GOGGINS spoke to Detective
LEWANDOWSKI and Detective CARR. Officer GOGGINS recalled Detective
LEWANDOWSKI was disorientated and requested him to contact her son. Officer
GOGGINS indicated he contacted Detective CARR'S “significant other,” from the scene.
Officer GOGGINS did not successfully contact Mr. LEWANDOWSKI, nor did he believe
he had spoken to another law enforcement official from another jurisdiction.

a

Officer GOGGINS indicated while at the scene there was discussion that the detectives
were responding to check on one of Detective LEWANDOWSKI'S son, but did not
remember who, and did not recall if he had spoken to Detective LEWANDOWSKI or
Detective CARR regarding that information. Officer GOGGINS responded Detective |
LEWANDOWSKI did not inform him why she wanted him to locate her son. Officer
GOGGINS explained he assumed the intention was to notify her son that Detective |
LEWANDOWSKI was involved in an accident. Officer GOGGINS indicated someone at
the scene said Detective LEWANDOWSKI’S son was stopped by UWM Police or
Shorewood, but never heard that from either detective.

Officer GOGGINS added, upon arrival, he observed the department vehicle involved in
the accident had both emergency lights and the siren activated. Officer GOGGINS
described the siren was “annoying” and turned off only the siren.

and observed an accident had occurred. Officer VOLLRATH identified Detective
LEWANDOWSKI and Detective CARR were involved in the accident. Officer
VOLLRATH was instructed to and remained with Detective LEWANDOWSKI on scene,
while in the ambulance, and at the hospital. Officer VOLLRATH did not speak to
Detective CARR.

Detective LEWANDOWSKI informed Officer VOLLRATH that while traveling on West
North Avenue a vehicle struck them. Detective LEWANDOWSKI did not inform Officer
” --- YOLLRATH where she was going, and reported’ he did not witness any statements

EERpITERER RY NRaRINER Ty ROTTER ane nNeEEe ea RN TTT TN eC aD nS GOSS RREERS epenananniienemaal =

During a non PI-21 interview, Officer VOLLRATH confirmed he responded to the scene,
|
|

made relative to that. Officer VOLLRATH described Detective LEWANDOWSKI might
‘have told another officer fo gét in contact with her son, and one of her’son’s arrived at |
the hospital later. Officer VOLLRATH acknowledged there was discussion that he |

|
| ape “"" "= "1608
|

Page 16 ise 2:16-cv-01089-WED_Filed 06/21/19 Page 15 of 22__Document 86-23 |

 

 

 

 

 

 

 
 

 

aan

a

heard amongst officers related to going to meet her son, but none of the statements
were from Detective LEWANDOWSKI.

During a non Pl-21 interview, Lieutenant HANLEY indicated he was on duty and
responded to the accident scene after he had heard radio transmissions for a possible
fatal accident involving a detective. Upon arrival at North 35" Street and West North
Avenue, Lieutenant HANLEY observed an accident had occurred. Lieutenant
HANLEY’S investigation revealed Detective LEWANDOWSK!I was the operator, and
Detective CARR was the passenger of the vehicle involved. Lieutenant HANLEY
confirmed he authored the squad accident report and it was accurate.

Lieutenant HANLEY described the preliminary investigation revealed the department
vehicle was eastbound on West North Avenue and collided with the citizen's vehicle
traveling northbound on North 35” Street. Sergeant RILEY informed Lieutenant
HANLEY witnesses to the accident reported the squad with emergency lights activated
traveled through the intersection with a green traffic light, when the citizen vehicle
disregarded the red traffic light and collided into the department vehicle.

Lieutenant HANLEY reported he briefly spoke to Detective LEWANDOWSKI and
Detective CARR at the scene. Both detectives were receiving medical attention and did
not provide any details regarding the accident to Lieutenant HANLEY at that time.
Lieutenant HANLEY stated he was informed by Sergeant RILEY that Detective
LEWANDOWSKI was heard stating she was reporting to the area of UWM because her
son was at a traffic stop with the police. Lieutenant HANLEY confirmed that neither
detective provided any information to him personally relative to that, and it was
information reported to Sergeant RILEY by TEU officers. Lieutenant HANLEY had not
spoken to any officers that reported hearing related statements.

Lieutenant HANLEY indicated he responded to the hospital and spoke to both Detective
LEWANDOWSKI and Detective CARR. Detective CARR was “under medication,” and
did not make any statements about what happened. Detective LEWANDOSWKI was
also receiving treatment and “under medication.” Lieutenant HANLEY was unable to
obtain a response about what happened from Detective LEWANDOWSKI.

Lieutenant HANLEY added he personally ordered Detective CARR at District Three to
conduct a “knock and talk” related to a shooting that had happened that evening. The
purpose was to conduct a search of 2765 North 52™ Street to recover the firearm
involved in the incident. At the time of the instruction to Detective CARR, Lieutenant
HANLEY reported Detective LEWANDOWSKI was not present. Lieutenant HANLEY
indicated he expected that the order to conduct the follow up would have been

‘ conducted immediately, and he ordered it to be completed right away. Lieutenant

HANLEY described the residence was in close proximity to St. Joseph's hospital, and
wanted the follow up completed before'the victim was released.

Lieutenant HANLEY indicated Detective LEWANDOWSKI contacted him, after the
accident, later that morning on his cellular telephone. Lieutenant HANLEY provided
additional details regarding what was reported to him related to Detective
LEWANDOWSKI meeting Officer BEASLEY. Lieutenant HANLEY stated Detective
LEWANDOWSK! told him, after entering the vehicle to conduct the consent search she

Report te
‘00 | 1604 |
Page 16 of 22 !

ACO Ee ATAQO_VA a aod Oo e' DFO 2 No mant.2 . a

 

 

 

 

 

 

 
r =
received a phone call from her friend Officer BEASLEY. Lieutenant HANLEY added the
TEU Officer had entered District Five with an arrest, and Officer BEASLEY was

concerned for her safety because she was afraid all TEU Officers “would all band
together and do something to her.”

 

Detective LEWANDOWSKI stated to Lieutenant HANLEY, while traveling to District Five
she received a telephone call from her son who had been stopped by UWM police.
Detective LEWANDOWSKI indicated she was responding to that area first to find her
son. Detective LEWANDOWSKI reported operating about 45 mph with the department
vehicle’s emergency lights activated, but not the siren when the accident occurred.

Lieutenant HANLEY did not remember any specific statements made by Detective
LEWANDOWSKI as to when the emergency lights were activated.

Lieutenant HANLEY described the January 21, 2015, meeting he had with Detective
CARR at her residence. Lieutenant HANLEY indicated he did not ask, and Detective

|

CARR did not indicate she was aware of the situation regarding Detective

LEWANDOWSKI!'S son. Detective CARR informed Lieutenant HANLEY she did not
think the siren was on because she recalled hearing Detective LEWANDOWSKI scream
at the time of the accident. Lieutenant HANLEY indicated, prior to the accident, he was
not informed by anyone that Detective CARR was responding elsewhere before the

accident, and not to the previously assigned follow-up.
During a PI-21 interview, Detective CARR acknowledged, while on duty, she was |

assigned as Squad 9288 on January 19, 2015, and at about 2:17 am., was the ;

passenger in the vehicle driven by Detective LEWANDOWSK]. While traveling east on

West North Avenue and at North 35" Street, their vehicle was involved in an accident.

Detective CARR reported she “has” a concussion and is receiving treatment.

:

|

Detective CARR stated she did not see the accident occur, and had been looking
through Detective LEWANDOWSKY!’S cell phone at the time. Detective CARR was not
sure if the squad’s emergency lights were activated at the time of the collision, and did
not see what the color of the traffic light was prior to the accident.

Detective CARR estimated the squad’s emergency lights had been activated
somewhere between North Sherman Boulevard and North 35" Street. Detective CARR
continued, “There was a car that was in the road, you know with the prostitutes hanging
out over there.” Detective CARR did not see the actual prostitutes, but recalled either
she (Detective CARR) or Detective LEWANDOWSKI mentioned something. about
prostitutes. Detective LEWANDOWSKI “flipped the lights on” to make sure that the car |
moved over. Detective CARR described she did not know if the lights were then turned I
off. Detective CARR stated besides addressing the vehicle or prostitutes, there was no :
other reason for the emergency lights to have been activated. |

|

Detective CARR stated she looked through Detective LEWANDOWSKI’S cell phone
. looking for a phone number of Detective LEWANDOWSKI'S son. Detective CARR was
not told why, but to answer if “Jordan” called. Detective CARR did not think Detective |
LEWANDOWSK! was speeding. After the lights were activated, Detective CARR did a
not observe any traffic violations committed. Detective CARR continued that she was
i
| |
I ]

Summary Report “7 "1 605
15-0032

Page 17 of 22 ; ;
A 2ASE 2° 16-CV-OLOSO-\WE LT) Filed 6/21/19 Pana - 7.06.22. Document 26.22 esas

 

 
 

—_—_—_—_——j
not paying attention because Detective LEWANDOWSKI was driving may wine " If the

- by Lieutenant Hanley to conduct the follow-up, she would have still gone to District Five

squad was being driven “erratically,” she would have paid attention.

Detective CARR viewed four photographs taken of the squad at the scene, which
included the license plate 280-LPY. Detective CARR confirmed that was the squad she
was in the night of the accident. Defective CARR acknowledged she remembered the
inside of that squad that night and described that the emergency lights were positioned
up by the dashboard.

Detective CARR explained she had investigated a shooting in which the suspect lived
on North 52" Street, and was going te check for the firearm used in the offense.
Detective LEWANDOWSKI was going to meet an officer at District Five and then go
with Detective CARR to the residence so they did not have to call for another squad to
meet them. Detective LEWANDOWSKI informed Detective CARR she was meeting
“Melanie,” but did not state why. Detective CARR stated they both left in the same
vehicle from District Three. Detective CARR did not know if Lieutenant HANLEY had
assigned the follow up or asked if she was going to check for the firearm, or if she had
spoken to Lieutenant HANLEY before leaving District Three.

Detective CARR stated she was conveyed to the hospital by ambulance and had not
returned to duty since the accident. Detective CARR reported, in addition to the
concussion, she has had a headache that has not stopped, was diagnosed with Carpal
Tunnel Syndrome in her wrists, three degenerative bulging discs in her neck, and one in
her back. Detective CARR viewed photographs and indicated they were of a lip injury
plus bruising and pain to her left arm.

Detective CARR acknowledged she was familiar with Core Value 1.00 - Competence.
Detective CARR stated she was never told by Detective LEWANDOWSKI she was
trying to meet her son. Detective CARR stated if she would have observed Detective
LEWANDOWSKI utilize the emergency lights without accomplishing a mission of the
police department, she would have either turned them off or told Detective
LEWANDOWSK! to tum them off.

Detective CARR acknowledged she was familiar with Guiding Principal 1.03, and felt
that she did not violate the Guiding Principal. Detective CARR stated she did not know
exactly what Detective LEWANDOWSKI was going to handle at District Five, but she
was then going to respond with Detective CARR, which would have saved time by “not
pulling other officers into their assignment.” Detective CARR stated if she knew
Detective LEWANDOWSK! was going to District Five to do something not work related
she would not have went, adding she was trying to “get off work.”

:
Detective CARR acknowledged she was familiar with Core Value 2.00 - Courage,
including Guiding Principals 2.02 and 2.03. Detective CARR also acknowledged she
was familiar with Core Value 5.00 - Respect and Guiding Principal 5.03. Detective
CARR stated the follow-up she intended to complete was close to District Three, and
felt she initiated the follow-up. Detective CARR stated if she would have been ordered

first. Detective CARR continued she assumed Detective LEWANDOWSKI was

Summary Repart -~--~--=-1606

150032
Page 18 of 22

 

 

 

 
 

, | .
handling business that was work-related; the goal was not to have another vehicle go |

| out of service just to search a house when they could be taking other assignments.

i Detective CARR responded there was not any urgency to complete the follow-up, but if

she would have been fold to do it immediately she would have taken care of it right
away. Detective CARR stated she did not hear Detective LEWANDOWSKI have any
|

conversations with her son, or tell Detective CARR that she needed to meet her son, or

that something happened at UWM. Detective CARR described that Detective
LEWANDOWSKI’S son came to the hospital, and Detective LEWANDOWSKI told her

that her son had been stopped by the police. Detective CARR recalled that Detective
LEWANDOWSKI told her that “Melanie” had been involved in some dispute but she did

not go into detail. After the accident, Detective LEWANDOWSK! never told Detective |
CARR that she needed fo go meet her son that night.

|

Detective CARR acknowledged the follow-up she needed to complete was closer.

Detective CARR indicated since she got into the car with Detective LEWANDOWSKI,

she rode with her to take care of her business and intended to take care of the follow-up
on the way back. Detective CARR stated she would have taken over driving if she felt

Detective LEWANDOWSKI had any “major issues” on her mind while she was driving.

| Detective CARR stated, “She didn't tell me that she was, had another alternate agenda
or anything.” Detective CARR added, “Detective LEWANDOWSKI was driving normal,
and she didn’t seem like she was responding to anything urgent.”

During a PI-21 interview, Detective LEWANDOWSKI stated while on duty January 19,
2015, and assigned as Squad 9282 she was involved in an accident at West North
Avenue and North 35" Street at approximately 2:17 a.m. Detective LEWANDOWSKI
described she was driving east on West North Avenue to go to District Five, and
Detective CARR was the passenger. While at approximately North 36" Street, she
observed a car in the bicycle lane either picking up or dropping off “some girls.” The
vehicle’s brake lights were on, and it appeared it was going to pull into traffic. To warn
the driver and prevent the vehicle from striking the squad, Detective LEWANDOWSKI
activated the emergency siren. Detective LEWANDOWSKIS description of how long
the siren was activated was equal to about one second. Detective LEWANDOWSKI
passed the vehicle with just the emergency lights on. Detective LEWANDOWSKI |
| added Detective CARR also noticed the vehicle because they made comments to each
| other that the subject was picking up prostitutes.

they collided. Detective LEWANDOWSK! observed the traffic light was green for east
and west traffic prior to the collision. Detective LEWANDOWSKI stated she applied the
brakes, but could not avoid striking the vehicle. Detective LEWANDOWSK! did not
think she turned off the emergency fights prior to the collision. Detective
LEWANDOWSKI stated the lights were only activated so the car she observed did not

. Detective LEWANDOWSKI continued driving east, observed a car not stopping, and
{
i

|
| pull out and strike the squad.
| Detective LEWANDOWSKI viewed a photograph of the squad at the scene of the |
Lt tf
“-----1607 |

accident, including a photograph with the license plate-280-LPY, and identified it was

' the vehicle she operated the night of the accident. .

Summary Report
15-0032

L Page 19 Case 2:16-cv-01089-WED_Filed 06/21/19 Page 19 of 22 Document 86-23

 

 

 

 

 
 

 

Detective LEWANDOWSKI described she lost consciousness after the accident and
was conveyed to a hospital by ambulance. Detective LEWANDOWSKI described she
sustained a concussion causing “short term memory issues.” Detective
LEWANDOWSKI viewed photographs taken at the hospital. Detective LEWANDOWSKI
confirmed one was of left arm bruising from the accident, and one was of an injury to
her right arm. Detective LEWANDOWSKI stated she received a “cut” on her lower leg
as well as swelling and bruising to her knee. Detective LEWANDOWSKI continued her
eye was still swollen; she received “two black eyes,” and had pain to her neck and back.
Detective LEWANDOWSK] added she has had trouble with short term memory,
“articulating herself,” and had not returned to work since the accident.

Detective LEWANDOWSKI summarized the events that transpired before Detective
CARR entered the department vehicle with her. Detective CARR was sent to a
“shooting” earlier. Detective LEWANDOWSK! was at District Five at about 12:00 a.m.
or 12:30 a.m. with Officer BEASLEY, who had to conduct a search of a female subject.
Detective LEWANDOWSKI continued Officer BEASLEY did not want to be there,
because somebody against whom she had a complaint was there, or had his “buddies”

there. Detective LEWANDOWSKI stated Officer BEASLEY had lived with her about five

days a week for the last five or six months and asked her to come to the district.

Detective LEWANDOWSKI intended to help retrieve a firearm for Detective CARR’S
shooting assignment. Detective LEWANDOWSKI stated a sergeant asked Detective
CARR if she had recovered the firearm. Once the sergeant left, Detective
LEWANDOWSK! asked Detective CARR if she wanted help to retrieve the firearm,
Detective LEWANDOWSKI informed Detective CARR that she had something to do at
District Five “quick and then we'll do it, and we left together in one car.”

Detective LEWANDOWSK! acknowledged, when the accident occurred, she was going
to meet Officer BEASLEY at District Five. Detective LEWANDOWSKI stated she
intended to meet Officer BEASLEY instead of conducting the follow-up first because
“she had called me and asked me to.” Detective LEWANDOWSKI added it would have
been her second time at District Five that night. Detective LEWANDOWSKI described
she had been there for the same issue about two hours earlier.

Detective LEWANDOWSK! did not feel a need to and did not respond to District Five as
an emergency. Detective LEWANDOWSKI reported she left from District Three,
followed the rules of the road, and was not speeding. Detective LEWANDOWSKI
stated she did not activate the lights or siren to respond to District Five.

Detective LEWANDOWSKI acknowledged she was familiar with Core Value 1.00 -
Competence, and Guiding Principal 1.03. Detective LEWANDOWSKI did not believe
she violated the Guiding Principal, and accomplished the mission of the Department.
Detective LEWANDOWSKI explained she was going to District Five to aid a fellow
officer and then go retrieve the firearm Detective CARR did not retrieve on her own.

- Detective LEWANDOWSK! described why she went to meet Officer BEASLEY instead

of aiding in the retrieval of the firearm. Detective LEWANDOWSKI stated, “A, that

wasn't my assignment to do with thé gun that was just something | was going to help

her with. It took precedence because that was where | was going,te go in the first

Sue. Report 6 0 8

eel

415-0032
Page 206@3e 2:16-cv-01089-WED Filed 06/21/19 Page 20 of 22 Document 86-23

 

 

 

 

 

 

 
, __ -

place.” Detective LEWANDOWSKI described the police purpose that she was serving,
by going to District Five, was to help a coworker, Detective LEWANDOWSKI stated,
“My co-worker called me and asked me to come there; I'm gonna come there.”

Detective LEWANDOWSKI stated she had not been assigned or told to do the follow-up
and there was not any urgency to complete it. Detective LEWANDOWSKI did not know
exactly what was going on, but stated it would have been her third time back to the
district that day. Detective LEWANDOWSKI stated, “I was just returning back because
Melanie asked me are you coming, and | said yes.” Officer BEASLEY informed
Detective LEWANDOWSKI she was “sitting in the parking lot,” and needed her
(Detective LEWANDOWSKI) to come. Detective LEWANDOWSKI stated she was on
her way to District Five traveling east on West North Avenue to see what Officer
BEASLEY needed. Detective LEWANDOWSKI stated she goes to District Five on a
daily basis and described it as her “base for Central.”

Detective LEWANDOWSKI acknowledged she was familiar with Guiding Principal 1.05,
Standard Operating Procedure (SOP) 640.15(a)(2) Vehicle Operations, and Guiding
Principal 1.10. Detective LEWANDOWSKI responded she had not violated the SOP or
Guiding Principles, because she used the emergency lights to prevent a vehicle from
hitting her.

Detective LEWANDOWSKI stated she last spoke to her son about when the sergeant
asked Detective CARR if the firearm was recovered. Detective LEWANDOWSKI
described, as she entered the vehicle to leave, her son called and informed her he got
pulled over. Jordan did not know where he was, and Detective LEWANDOWSKI told
Jordan to call her when he Knew something. Detective LEWANDOWSKI provided
Detective CARR with her phone to answer if either Melanie or her son called, so she
would not drive and talk on the phone.

After the accident, Detective LEWANDOWSKI asked “Deb Stace” (Officer STACEY)
and Officer KRUMNOW to pick up her son. Detective LEWANDOWSKI communicated
with other officers who responded to the accident to locate her son, so they could tell
him that she was hurt and where she was.

Detective LEWANDOWSKI stated Lieutenant HANLEY was her supervisor, but was not
anymore. Detective LEWANDOWSKI stated she spoke to Lieutenant HANLEY later
and not at the scene of the accident. Detective LEWANDOWSKI stated her son Jordan
LEWANDOWSKI had contact with a police agency other than UWM. Detective
LEWANDOWSKI indicated she never had responded to anything when her son has
been pulled over. Detective LEWANDOWSKI described her concerns when her son
has had police contact and instructed, “tell them that {'m gonna be calling my mother
she’s a Milwaukee Police Detective.” Detective LEWANDOWSKI indicated she never
intended to meet her son prior to the accident.

Detective LEWANDOWSKI indicated she did not inform Lieutenant HANLEY of many of

the details he reported in the squad accident report, and those details were not true. -
... Detective LEWANDOWSKI-noted she had contacted Lieutenant HANLEY at a District —
’ Five telephone extension, and if the phones are recorded it would reflect that

45-0032

a 21 of 22 .
Page 21 see 2:16-cv-01089- WED ed 06/21/19 Pane

| Summary Report —_——= errr 1 6 0 9
L_

 
 

 

.
information was not provided. Detective LEWANDOWSKI requested the recording of

the phone conversation with Lieutenant HANLEY be obtained if it existed.

{
| Detective LEWANDOWSKI stated she had informed Lieutenant HANLEY she was going
| to District Five, and Detective CARR was with her because they were going to conduct
follow-up. Detective LEWANDOWSKI informed Lieutenant HANLEY she activated the
emergency lights to move a car over that was in traffic. Detective LEWANDOWSKI
stated, “I thought he was gonna, he had brake lights on, like come out, so | switched it
on to let him know.” She stated that she told the citizens and officers who were helping
her to locate her phone and call her son, who goes to UWM, and tell him about the
accident. Detective LEWANDOWSKI stated she did not tell Lieutenant HANLEY she
was going to meet her son prior to the accident. Detective LEWANDOWSKI indicated
she told Lieutenant HANLEY she instructed other officers to pick up her son to take him
to the hospital.

t
|
|
Detective LEWANDOWSKI requested that her son be interviewed. Detective
LEWANDOWSK! stated she had a subsequent conversation with Lieutenant HANLEY
and addressed the specific “rumors” that she was going to meet her son, and he
informed her that the information was coming from Sergeant GRUBICH. Detective
LEWANDOWSKI stated this conversation occurred a different day after the accident.
|
|

 

 

 

 

 

 

 

 

3 pMiairs On
4 .

| & % Police Sergeant
| aeconed: At: Internal Affairs Division
4 acelved:

Referre:

By: PaNy
| \\ |
|

|

| |
|
4 | Summary Report |
i 15-0032 J

. Page 24588 2:16-cv-01089-WED Filed 06/21/19 Page 22 of 22 Document 86-23

 

 

 

 

 

 
